TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00775-CV



                            Jessica Velte and Paul Velte, Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee



  FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
     NO. 08-1973, HONORABLE J. F. CLAWSON, JR., JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Jessica and Paul Velte have informed the Court that they no longer wish

to pursue their appeal because the appeal is moot, and they have filed a motion to dismiss. We grant

the motion and dismiss the appeal. Tex. R. App. P. 42.1(a).



                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed on Appellants’ Motion

Filed: February 12, 2009